EXHIBIT 10.1







FIFTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER




THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER, dated
as of February 20, 2009 (this “Amendment”), is by and among ALLIANCE ONE
INTERNATIONAL, INC., a Virginia corporation (the “Company”), INTABEX NETHERLANDS
B.V., a company formed under the laws of The Netherlands and a Subsidiary of the
Company (the “Dutch Borrower”; together with the Company, collectively the
“Borrowers,” and individually, a “Borrower”), each of the Domestic Subsidiaries
of the Company from time to time party hereto (the “Domestic Guarantors”),
ALLIANCE ONE INTERNATIONAL AG, a Swiss corporation (“Alliance AG”; together with
the Company and the Domestic Guarantors, collectively the “Guarantors” and
individually, a “Guarantor”), the Lenders party hereto, and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).




W I T N E S S E T H:




WHEREAS, pursuant to the Amended and Restated Credit Agreement dated as of March
30, 2007 (as previously amended or modified and as further amended, restated or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement) among the Borrowers, the Guarantors, the lenders and
other financial institutions from time to time party thereto (the “Lenders”),
and the Administrative Agent, the Lenders have extended commitments to make
certain credit facilities available to the Borrowers;




WHEREAS, the Credit Parties have requested that the Required Lenders (a) amend
certain provisions of the Credit Agreement and (b) waive any potential Defaults
and/or Events of Default relating to the insolvency of Alliance One Congo SPRL
(collectively, the “Congo Potential Events of Default”);




WHEREAS, the Credit Parties have requested an increase to the Revolving
Committed Amount in an aggregate amount of up to $55,000,000 (the “Revolver
Increase”) to be provided by certain existing Revolving Lenders (the “Existing
Increase Revolving Lenders”) and the New Revolving Lenders (as hereinafter
defined); and




WHEREAS, (a) the Required Lenders are willing to (i) make such amendments and
(ii) waive the Congo Potential Events of Default and (b) the Existing Increase
Revolving Lenders and the New Revolving Lenders are willing to provide the
Revolver Increase, in each case subject to the terms and conditions set forth
herein.




NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:







SECTION 1

AMENDMENTS




1.1

Amendment to Index of Schedules.  The index of Schedules listed in the Table of
Contents of the Credit Agreement is hereby amended by inserting in sequential
order a reference to “Schedule 1.1(d)   Revolving Commitment Schedule”.




1.1

New Definition.  The following definition is hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order:




“Potential Acquisition” shall mean that certain acquisition permitted pursuant
to the terms of Section 6.5(j).




1.2

Amendment to Definition of Consolidated EBIT.  The definition of Consolidated
EBIT in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

  

“Consolidated EBIT” shall mean, as of the last day of any fiscal quarter of the
Company for the Calculation Period ending on such date, the sum (without
duplication) of (a) Consolidated Net Income plus (b) to the extent included in
the determination of such Consolidated Net Income, (i) Consolidated Income Tax
Expense plus (ii) Consolidated Interest Expense minus (iii) any extraordinary
items of gain minus (iv) any items of gain attributable to Financial Accounting
Standards Board Statements No. 121, 123R, 133 (solely with respect to any
interest rate swap, cap or collar agreement), 142 and 144) plus (v) any items of
loss attributable to Financial Accounting Standards Board Statements No. 121,
123R, 133 (solely with respect to any interest rate swap, cap or collar
agreement), 142 and 144) plus (vi) costs and expenses incurred in connection
with exit and disposal activities associated with discontinued foreign
operations in an amount not to exceed $15,000,000 in the aggregate, in each case
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP plus (vii) the Permitted Allowance in an aggregate amount
not to exceed $55,000,000 in the aggregate; provided that $37,500,000 of such
Permitted Allowance shall be allocated to the fiscal quarter ended March 31,
2008 plus (viii) certain one-time fees and expenses associated with the
Potential Acquisition in an aggregate amount not to exceed $2,000,000 minus (ix)
write-ups of the Permitted Allowance minus (x) write downs of the Permitted
Allowance




1.3

Amendment to Definition of Revolving Commitment Percentage.  The definition of
Revolving Commitment Percentage in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:




“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage in the Revolving
Commitment Schedule attached hereto as Schedule 1.1(d) or in the Assignment and
Assumption pursuant to which such Revolving Lender became a Revolving Lender
hereunder, in each case as such percentage may be modified in connection with
any assignment made in accordance with the provisions of Section 9.6.




1.4

Amendment to Definition of Revolving Lender.  The definition of Revolving Lender
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:




“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment and/or a portion of the outstanding Revolving Loans on
such date.




1.5

Amendment to Section 2.1(a).  Section 2.1(a) of the Credit Agreement is hereby
amended by (i) replacing the reference therein to “$150,000,000” with
“$200,000,000 and (ii) replacing the reference therein to “TWO HUNDRED FIFTY
MILLION DOLLARS ($250,000,000)” with “THREE HUNDRED AND FIVE MILLION DOLLARS
($305,000,000)”.




1.6

Amendment to Section 2.2(a).  Section 2.2(a) of the Credit Agreement is hereby
amended by replacing the reference therein to “$150,000,000” with
“$200,000,000”.




1.7

Amendment to Section 2.3(a).  Section 2.3(a) of the Credit Agreement is hereby
amended by replacing the reference therein to “$150,000,000” with
“$200,000,000”.




1.8

Amendment to Section 4.2(c).  Section 4.2(c) of the Credit Agreement is hereby
amended by replacing the reference therein to “$150,000,000” with
“$200,000,000”.




1.9

Amendment to Section 5.9(b).  Section 5.9(b) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:




(b)

Maximum Consolidated Leverage Ratio.  Maintain at all times a Consolidated
Leverage Ratio of not more than the following:




Period

Ratio

October 1, 2008 through and including June 30, 2009

5.00 to 1.00

July 1, 2009 through and including September 30, 2009

4.75 to 1.00

October 1, 2009 through and including December 31, 2009

4.50 to 1.00

January 1, 2010 through and including March 31, 2010

4.25 to 1.00

April 1, 2010 and thereafter

4.00 to 1.00




1.10

Amendment to Section 6.1(l).  Section 6.1(l) of the Credit Agreement is hereby
amended by replacing the reference therein to “$600,000,000” with
“$545,000,000”.  




1.11

Amendment to Section 6.2(m).  Section 6.2(m) of the Credit Agreement is hereby
amended by replacing the reference therein to “$275,000,000” with
“$200,000,000”.




1.12

Amendment to Section 6.5.  Section 6.5 of the Credit Agreement is hereby amended
by (i) striking the word “and” at the end of paragraph (h), (ii) replacing the
period at the end of paragraph (i) with a semicolon, and (iii) adding new
paragraphs (j) and (k) to read as follows:




(j)

in addition to the Acquisitions otherwise permitted in accordance with this
Section 6.5, an Acquisition (other than a Hostile Acquisition) for consideration
consisting of cash or Cash Equivalents, common stock of the Company (valued at
the market value thereof as of the date of the issuance thereof), other
securities or properties of a Credit Party or any Subsidiary (valued in good
faith by the Board of Directors of the Company), the assumption of any
Indebtedness (valued at the principal amount thereof), any other consideration
(valued in good faith by the board of directors of the Company) or any
combination of the foregoing; provided that (i) the aggregate value of all such
consideration for such Acquisition shall not exceed $90,000,000 (exclusive of
fees and expenses incurred in connection with such Acquisition), (ii)
immediately before and after giving effect to such Acquisition, no Default or
Event of Default shall have occurred and be continuing, (iii) no more than 25%
of the aggregate value of all such consideration for such Acquisition shall be
funded with Revolving Loans, (iv) the Company shall have delivered to the
Administrative Agent a certificate of the Company’s chief financial officer,
treasurer or chief accounting officer containing calculations that demonstrate
that immediately after giving effect to such Acquisition on a Pro Forma Basis,
the Credit Parties are in compliance with the financial covenants set forth in
Section 5.9, (v) the Consolidated Leverage Ratio, calculated on a Pro Forma
Basis immediately after giving to such Acquisition, shall be less than the
Consolidated Leverage Ratio in effect as of the most recent fiscal quarter for
which the Company has delivered a Compliance Certificate, (vi) the Company shall
have delivered to the Lenders the most recent financial statements, as required
to be delivered by Sections 5.1(a) and (b), but prepared on a Pro Forma Basis
after giving effect to such Acquisition and (vii) (A) the Company shall have
requested consent for such Acquisition in writing, to the Administrative Agent,
no later than December 31, 2009 and (B) the Required Lenders shall have
consented to such Acquisition (such consent not to be unreasonably withheld or
delayed); and




(k)

in addition to the Acquisitions otherwise permitted in accordance with this
Section 6.5, an Acquisition (other than a Hostile Acquisition) or Investment in
Delta Technology and Management Services Private Limited for consideration
consisting of cash or Cash Equivalents, common stock of the Company (valued at
the market value thereof as of the date of the issuance thereof), other
securities or properties of a Credit Party or any Subsidiary (valued in good
faith by the Board of Directors of the Company), the assumption of any
Indebtedness (valued at the principal amount thereof), any other consideration
(valued in good faith by the board of directors of the Company) or any
combination of the foregoing in an aggregate value of all such consideration not
exceeding $450,000.  




1.13

Amendment to Section 6.10.  Section 6.10(f) is hereby deleted in its entirety
and Section 6.10(d) and (e) are hereby amended and restated in their entirety to
read as follows:




(d) to make other Restricted Payments so long as (i) no Default or Event of
Default shall have occurred or be continuing or would result from any such
Restricted Payment, (ii) at the time of each such Restricted Payment and after
giving effect to each such Restricted Payment on a Pro Forma Basis, the Credit
Parties are in compliance with the financial covenants set forth in Section
5.9(a)-(c), (iii) the Company shall have been in compliance, as of the most
recent fiscal quarter end for which the Company has delivered a Compliance
Certificate, with the Consolidated Interest Coverage Ratio, Consolidated
Leverage Ratio and Consolidated Total Senior Debt to Borrowing Base Ratio levels
required by Sections 5.9 for such fiscal quarter end, (iv) such Restricted
Payment is permitted by the terms of the Senior Indenture, the Senior
Subordinated Indenture and any other agreement or instrument governing or
evidencing Indebtedness of the Credit Parties and their Subsidiaries, (v) such
Restricted Payments, together with the aggregate amount of all other Restricted
Payments declared or made by the Credit Parties and their Subsidiaries on or
after the Closing Date (excluding Restricted Payments permitted by subsections
(a) and (c) above), do not exceed the sum of (A) 50% of Consolidated Net Income
for the period (taken as one accounting period) from the beginning of the fiscal
quarter commencing after the Closing Date to the end of the most recent fiscal
quarter of the Company for which the Administrative Agent has received financial
statements pursuant to Section 5.1(a) or (b) (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit) plus (B) 50% of
the aggregate Net Cash Proceeds received by the Credit Parties and their
Subsidiaries from Equity Issuances after the Closing Date and (vi) no portion of
such Restricted Payment shall be utilized to  purchase all or any portion of the
outstanding Senior Notes and/or Senior Subordinated Notes and (e) to make other
Restricted Payments so long as (i) no Default or Event of Default shall have
occurred or be continuing or would result from any such Restricted Payment, (ii)
at the time of each such Restricted Payment and after giving effect to each such
Restricted Payment on a Pro Forma Basis, the Credit Parties are in compliance
with the financial covenants set forth in Section 5.9(a)-(c), (iii) the Company
shall have been in compliance, as of the most recent fiscal quarter end for
which the Company has delivered a Compliance Certificate, with the Consolidated
Interest Coverage Ratio, Consolidated Leverage Ratio and Consolidated Total
Senior Debt to Borrowing Base Ratio levels required by Sections 5.9(a)-(c) of
the Existing Credit Agreement for such fiscal quarter end, (iv) such Restricted
Payments, together with the aggregate amount of all other Restricted Payments
declared or made by the Credit Parties and their Subsidiaries on or after the
Closing Date (excluding Restricted Payments permitted by subsections (a), (c)
and (d) above), do not exceed $35,000,000 and (v) no portion of such Restricted
Payment shall be utilized to  purchase all or any portion of the outstanding
Senior Notes and/or Senior Subordinated Notes.




1.14

Amendment to Section 6.14.  Section 6.14 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:




Section 6.14 Maximum Uncommitted Inventories.   




The Credit Parties shall not permit the Uncommitted Inventories to exceed (a)
$225,000,000 in the aggregate for the fiscal quarter ended December 31, 2008,
(b) $150,000,000 in the aggregate for the fiscal quarter ended March 31, 2009,
(c) $225,000,000 in the aggregate for the fiscal quarters ended June 30, 2009,
September 30, 2009, and December 31, 2009, (d) $150,000,000 in the aggregate for
the fiscal quarter ended March 31, 2010, and (e) $225,000,000 in the aggregate
at the end of each fiscal quarter thereafter.




1.15

Addition of Schedule 1.1(d) to Credit Agreement.  The Credit Agreement is hereby
amended by adding Schedule 1.1(d) attached hereto to the Credit Agreement in
sequential order of the other schedules to the Credit Agreement, and such
schedule shall hereinafter be deemed Schedule 1.1(d) to the Credit Agreement.




1.16

Amendment to Schedule 3.23 to Credit Agreement.  Schedule 3.23 to the Credit
Agreement is hereby amended and restated in its entirety as attached hereto.







SECTION 2

WAIVER




2.1

Waiver of Congo Potential Events of Default.  Notwithstanding the provisions of
the Credit Agreement to the contrary, the Required Lenders hereby waive, on a
one-time basis, any restrictions in the Credit Documents with respect to, and
waive any Congo Potential Events of Default that would occur (including without
limitation Sections 7.1(e) and (f) of the Credit Agreement) as a result of, the
bankruptcy, insolvency, or other similar proceeding of Alliance One Congo SPRL;
provided that the aggregate amount of fees, expenses, losses, charges and
write-offs incurred by the Company and its Subsidiaries as a result of such
proceeding does not exceed $100,000.




2.2

Effectiveness of Waiver.  This waiver shall be effective only to the extent
specifically set forth herein and shall not (a) be construed as a waiver of any
breach or default other than as specifically waived herein nor as a waiver of
any breach or default of which the Lenders have not been informed by the
Borrowers, (b) affect the right of the Lenders to demand compliance by the
Borrowers with all terms and conditions of the Credit Agreement, except as
specifically modified or waived by this Amendment, (c) be deemed a waiver of any
transaction or future action on the part of the Borrowers requiring the Lenders’
or the Required Lenders’ consent or approval under the Credit Agreement, or (d)
except as waived hereby, be deemed or construed to be a waiver or release of, or
a limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Event of Default which may now exist or
otherwise, all such rights and remedies hereby being expressly reserved.



















SECTION 3

CONDITIONS TO EFFECTIVENESS




3.1

Closing Conditions. This Amendment shall become effective as of the date hereof
(the “Amendment Effective Date”) upon satisfaction of the following conditions
(in form and substance reasonably acceptable to the Administrative Agent):  




(a)

Executed Amendment.  The Administrative Agent shall have received (i) a
counterpart hereof, duly executed by each of the Credit Parties, each New
Revolving Lender (as defined below), each Revolving Lender whose Revolving
Commitment is increased hereby, and such other Lenders (if any) as may be
necessary in order that the signatories hereto comprise Required Lenders
(determined before giving effect to this Amendment) and (ii) to the extent
requested, a Revolving Note of each Borrower for the account of each New
Revolving Lender and each Revolving Lender whose Revolving Commitment is
increased hereby.  




(b)

Fees and Expenses.  The Administrative Agent shall have received from the
Borrowers such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.




(c)

Corporate Documents.  The Administrative Agent shall have received the
following, each in form and substance reasonably satisfactory to the
Administrative Agent, an officer’s certificate (A) certifying that the articles
of incorporation or other organizational documents (or the foreign equivalent,
if any), as applicable, of each Credit Party that were delivered on the Closing
Date remain true and complete as of the Amendment Effective Date, (B) certifying
that the bylaws (or the foreign equivalent, if any) of each Credit Party that
were delivered on the Closing Date remain true and correct and in force and
effect as of the Amendment Effective Date and (C) attaching copies of the
resolutions of the board of directors (or the foreign equivalent) of each Credit
Party approving and adopting this Amendment, the transactions contemplated
herein and authorizing execution and delivery hereof, and certifying such
resolutions to be true and correct and in force and effect as of the Amendment
Effective Date.




(d)

Legal Opinion.  The Administrative Agent shall have received opinions of legal
counsel for the Credit Parties, addressed to the Administrative Agent and the
Lenders, which opinions shall provide, among other things, that (i) this
Amendment has been duly authorized, executed and delivered by each of the Credit
Parties and (ii) this Amendment is a valid, binding and enforceable obligation
of the Credit Parties, and shall otherwise be in form and substance acceptable
to the Administrative Agent.




(e)

Revolving Commitments.  The Borrower shall have received commitments (including
existing commitments from existing Revolving Lenders) equaling or exceeding the
Revolving Committed Amount as increased by the Revolver Increase.




(f)

Default.  After giving effect to this Amendment, no Default or Event of Default
shall exist.




(g)

Compliance Certificate.  The Administrative Agent shall have received a
Compliance Certificate, certifying that the Credit Parties are in compliance
with each of the financial covenants set forth in Section 5.9 for the fiscal
quarter ended December 31, 2008 and such Compliance Certificate shall include
calculations in reasonable detail required to indicate such compliance with
Section 5.9 as of the last day of such period.




(h)

Miscellaneous.  All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.




SECTION 4

REVOLVER INCREASE




4.1

Revolver Increase  




(a)

New Revolving Lenders.

Each Revolving Lender not a party to the Credit Agreement prior to the date
hereof (each a “New Revolving Lender”) and identified on their signature pages
hereto (a) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 3.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment and the
Credit Agreement; (b) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (d) agrees that it shall (i) be a party to the Credit Agreement and the
other Credit Documents, (ii) be a “Revolving Lender” and a “Lender” for all
purposes of the Credit Agreement and the other Credit Documents, (iii) share
ratably in all LOC Obligations, (iv) perform all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Revolving
Lender and as a Lender under the Credit Agreement and (v) shall have the rights
and obligations of a Revolving Lender and a Lender under the Credit Agreement
and the other Credit Documents.




(b)

Revolving Lenders.

(i) The Revolving Commitment of each Revolving Lender (including the New
Revolving Lenders) shall be the amount set forth opposite the name of such
Revolving Lender in Schedule 1.1(d) attached hereto, (ii) the respective LOC
Obligations of the Revolving Lenders shall be redetermined based upon each
Revolving Lender’s Revolving Commitment Percentage, and (iii) within five
Business Days, in the case of any Alternate Base Rate Loans then outstanding,
and at the end of the then current Interest Period with respect thereto, in the
case of any LIBOR Rate Loans then outstanding, the Borrowers shall prepay their
respective Revolving Loans in their entirety and, to the extent the Borrowers
elect to do so and subject to the conditions specified in Section 4.2 of the
Credit Agreement, the Borrowers shall reborrow Revolving Loans from the
Revolving Lenders in proportion to their respective Revolving Commitment
Percentages set forth in Schedule 1.1(d) attached hereto, until such time as all
outstanding Revolving Loans are held by the Revolving Lenders in such
proportion.







SECTION 5

REPRESENTATIONS AND WARRANTIES




5.1

Representations and Warranties.  Each of the Credit Parties represents and
warrants as follows:




(a)

It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.




(b)

This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).




(c)

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.




(d)

After giving effect to this Amendment, the representations and warranties set
forth in Article III of the Credit Agreement are true and correct as of the date
hereof (except for those which expressly relate to an earlier date).




(e)

After giving effect to this Amendment, no event has occurred and is continuing
which constitutes a Default or an Event of Default.




(f)

The Security Documents continue to create a valid security interest in, and Lien
upon, the Collateral, in favor of the Administrative Agent, for the benefit of
the Lenders, which security interests and Liens are perfected in accordance with
the terms of the Security Documents and prior to all Liens other than Permitted
Liens.




(g)

Except as specifically provided in this Amendment, the Credit Party Obligations
are not reduced or modified by this Amendment and are not subject to any
offsets, defenses or counterclaims.



















SECTION 6

MISCELLANEOUS




6.1

Counterparts/Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered.




6.2

Instrument Pursuant to Credit Agreement.  This Amendment is a Credit Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Credit Agreement.  




6.3

Reaffirmation of Credit Party Obligations.  Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.




6.4

Amended Terms.  The term “Credit Agreement” as used in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement and the other Credit Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.




6.5

Survival.  Except as expressly modified and amended in this Amendment, all of
the terms and provisions and conditions of each of the Credit Documents shall
remain unchanged.  




6.6

Expenses.  The Borrowers agree to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees, expenses
and retainer amounts of the Administrative Agent’s legal counsel.




6.7

Further Assurances.  The Credit Parties agree to promptly take such action, upon
the reasonable request of the Administrative Agent, as is necessary to carry out
the intent of this Amendment.




6.8

Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).




6.9

Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.




6.10

General Release.  In consideration of the Lenders entering into this Amendment,
each Credit Party hereby releases the Administrative Agent, the Lenders, and the
Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act under
the Credit Agreement on or prior to the date hereof, except, with respect to any
such person being released hereby, any actions, causes of action, claims,
demands, damages and liabilities arising out of such person’s gross negligence
or willful misconduct.




6.11

Waiver of Jurisdiction; Service of Process; Waiver of Jury Trial; Arbitration.
 The jurisdiction, service of process, waiver of jury trial and arbitration
provisions set forth in Sections 9.12, 9.13 and 9.16 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.







[Balance of Page Intentionally Left Blank].








 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




COMPANY:

ALLIANCE ONE INTERNATIONAL, INC.







By:

/s/    Robert A. Sheets

Name: Robert A. Sheets

Title:

Executive Vice President – Chief Financial Officer




By:

/s/    Joel Thomas

Name: Joel Thomas

Title:

Vice President







DUTCH BORROWER:

INTABEX NETHERLANDS B.V.







By:

/s/    Joel Thomas

Name: Joel Thomas

Title:

Attorney-in-Fact




By:

/s/    B. Lynne Finney

Name: B. Lynne Finney

Title:

Attorney-in-Fact




DOMESTIC GUARANTORS:

[NONE]







FOREIGN GUARANTORS:

ALLIANCE ONE INTERNATIONAL AG







By:

/s/    Joel Thomas

Name: Joel Thomas

Title:

Authorized Signor




By:

/s/    Bonita I. Finney

Name: Bonita I. Finney

Title:

Authorized Signor

 










ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Revolving Lender




By:

/s/    Beth Rue

Name: Beth Rue

Title:

Vice President






